Mr. Justice MacLeary
delivered the opinion of the court.
The appellant in this case was convicted in the Municipal Court of Mayagüez of a breach of the peace and was fined $50, with three months’ imprisonment as the alternative in case the fine was not paid. From this judgment he appealed to the district court, where a new trial was had, and he was declared *451guilty of the said offense and fined $25, with proportionate imprisonment in case of failure to pay said fine.
' Prom this judgment of the District Court of Mayagüez, rendered on the 12th of September, 1906, defendant took an appeal to this court. No bill of exceptions or statement of facts or brief is presented here in his behalf. He neither appears in person nor by counsel to urge his appeal. There is nothing in the record as presented here from which any error of the trial court can be observed.
This being the case, the judgment should be in all things affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Pigueras and Wolf concurred.